UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MARTHA BRADLEY CIVIL ACTION
VERSUS
MACY’S CORPORATE SERVICES NO. 19-00031-BAJ-RLB

RULING AND ORDER

 

In accordance with the Order from the United States Court of Appeals for the
Fifth Circuit, (Doc. 45) the Court will address pro se Plaintiffs Motion for Summary
Reconsideration (Doc. 29). Plaintiff requests that the Court “please take this
matter into consideration to give [her] the opportunity to be given a fair try [sic].”
(Doc. 29, p. 1). Plaintiff does not articulate whether she moves to alter or amend a
judgment under Federal Rule of Civil Procedure (“Rule”) 59 or relief from a judgment
or order under Rule 60(b). However, because Plaintiffs Motion is untimely under Rule
591, the Court will construe it as a Motion for relief from a final order under Rule 60.
See Bullard v. Blue Hills Bank, 575 U.S. 496, 506 (2015) “An order granting a motion
for summary judgment is final.”). For the foregoing reasons, Plaintiffs Motion is
DENIED.

This case arose from a December 2017 slip-and-fall at a Macy’s department

store located in Baton Rouge, Louisiana. See (Doc. 1). Defendant, Macy’s Retail

 

1 A Motion to alter or amend a judgment under Rule 59 “must be filed no later than 28 days
after the entry of the judgment.” FED. R. Civ. P. 59(e). Plaintiff filed the instant motion on
August 20, 2020. (Dec, 29). Therefore, the Motion is untimely under Rule 59, as the final
judgment was not entered until September 21, 2020. (Doc. 37).

1

 
Holdings, filed a Motion for Summary Judgment (Doc. 10) which was granted by this
Court on July 20, 2020. (Doc. 25). There, the Court found that Plaintiff had not
provided any evidence, circumstantial or otherwise, to demonstrate that the water
she allegedly shpped on was on the ground for some period of time, as required by
Louisiana law. (Doc. 25, p. 4). While the Order granting the Motion for Summary
Judgment was filed on July 20, 2020, the Judgment was not entered until September
421, 2020. (Doc. 37).

Rule 60 allows a court to relieve a party from a final order for the following

reasons:
(1) mistake, inadvertence, surprise, or excusable neglect;
(2) newly discovered evidence that, with reasonable diligence,
could not have been discovered in time to move for a new trial
under Rule 59(b);
(8) fraud (whether previously called mtrimsic or extrinsic),
misrepresentation, or misconduct by an opposing party;
(4) the judgment is void;
(5) the judgment has been satisfied, released, or discharged; it is
based on an earlier judgment that has been reversed or vacated;
or applying it prospectively is no longer equitable; or
(6) any other reason that justifies relief.

FED. R. CIv. P. 60(b)}

Plaintiff argues that there were “certainly sufficient facts by which a fact-
finder could reasonably infer that the water was on the floor for a sufficient time prior
to the fall to establish Macy’s constructive knowledge of the hazard.” (Doc. 29, p. 7).
In support, Plaintiff has re-submitted portions of her previously filed opposition. to

Defendant's motion for summary judgment. See (Doc. 29, p. 3-6); (Doc. 11, p. 2-5).

Therefore, Plaintiff appears to merely disagree with the Court’s application of the law

 
to the facts of her case, rather than to point to a source of new evidence or legal error
as required by Rule 60. Therefore, Plaintiff has not demonstrated a valid reason to
be relieved from the Court’s Order, under Rule 60(b). The Court also notes that, were
Plaintiffs Motion timely, Plaimtiffs Motion does not provide a basis for relief under
Rule 59(e). See Advocare Intl LP v. Horizon Labs., Inc., 524 F.3d 679, 691 (th Cir.
2008) “A Rule 59(e) motion must clearly establish either a manifest error of law or
fact or must present newly discovered evidence.”) (citations omitted); see also Guy v.
Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (defining “manifest error” in
the appellate review context as “one that is plain and indisputable, and that amounts
to a complete disregard of the controlling law” (citation and internal quotation marks
omitted)).
Accordingly,

IT IS ORDERED that Plaintiffs Motion (Doc. 29) is DENIED.

Baton Rouge, Louisiana, this 24 day of May, 2021

Dad —

JUDGE BRIA CKSON
UNITED STATYS SISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
